DETAILED ACTION
This action is in response to the reply received November 18, 2021. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 112 and § 103.
Claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18, and 29-31 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Applicant's remarks on page 9 of the amendment filed May 28, 2020 clarified the intended meaning of the claim's recitation of "a cursor interaction on the particular content item" so as to exclude interactions of a mouse pointer moving towards and/or away from content, like those taught by the prior art (See Zinger). Applicant's remarks on page 7 of the amendment filed November 18, 2021 clarified the intended meaning of "causing removal of the particular content item from display ... without replacement for a pre-specified duration following the cursor interaction on the particular content item" so as to exclude removal of content triggered immediately on a hover or click event, like those taught by the prior art (See Henkin).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 15, 2021